DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are pending and examined herein.

Priority
This Application is a Continuation Application of US 15/050,733 filed 23 February 2016 now US 10,588,544 which is a Continuation Application of US 13/756,280 filed 31 January 2013 now US 9,320,455 which is a Continuation Application of US 12/744,642 filed 25 May 2010 now US 8,545,402.
Acknowledgement is made of Applicant’s claim of priority to US 61/173,511 filed 28 April 2009 and to US 61/173,564 filed 28 of April 2009.

Information Disclosure Statement
The Information Disclosure Statement filed 16 December 2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS is included with this office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Applicant’s Specification refers to various patents, patent publication and PCT publications which are not cited in an IDS. See for example page 21, lines 17-18 referring to “Remington’s Pharmaceutical Sciences”, 17th ed. (1985) and, to pages 4, 8, 11, 

Application Data Sheet
The Application Data Sheet filed on 16 December 2019 is acknowledged.

Drawings
The Drawings filed on 16 December 2019 are accepted.

Specification
In this Office Action all references to the Specification are based on the originally filed Specification dated 16 December 2019.
The disclosure is objected to because of the following informalities:  
At page 1, line 28 the term “provides” should be replaced with “providers” to read “health care providers”.
The Brief Description of the Figures on page 2, refer to the abbreviation “IEM” which is not defined in the previous sections of the Specification. The applicant is asked to define this abbreviation prior to referring to it in the description of the drawings.
At page 5, line 30 and page 30, line 25 the term “near field” should be hyphenated as “near-field”.
At page 7, line 27 a period should be inserted after “etc” to read “...a disc configuration etc.,”.
At page 9, lines 9-11 “or” should be inserted between “event marker” and “envelope” to read: “When present, coatings may cover only a portion of the ingestible event marker or envelope the entire device”.
used interchangeably with the term “current path extender”...”
At page 11, line 12 the “disc shaped member or amplifier 18” must be replaced with “the disc shaped member or amplifier 8” since the numeric identifier for the disc shaped membrane is “8”.
At page 16, line 15 “the” should be inserted before “pharmaceutically active agent”.
At page 24, line 33 the comma after “i.e.” should be deleted.
Appropriate correction is required.

Claim Objections
Claims 1-5 and 8 are objected to because of the following informalities:  
In claim 1, line 9  and in claim 4, line 3, “the” should be inserted before “second” to read “the first and the second electrochemical materials”.
In claim 1, line 9 and in claim 2, the term “electrochemical” should be inserted between “first” and “material” to read “first electrochemical material” since claim 1, line 5 recites a “first electrochemical material”.
In claims 2-5 and 8 a comma (,) should be inserted between “claim 1” and “wherein” to read “The highly reliable ingestible event marker of Claim 1, wherein the...”
  Appropriate correction is required.

Claim interpretation
The following recitations in the claims are not considered as limiting the scope of the claimed device and system. These recitations include:
to control the highly reliable event marker” in claim 1, lines 3-4 and in claim 15, lines 4-5. This recitation is directed to an intended use of the control circuit.
“.....such that the first and second electrochemical materials are electrically isolated from each other” in claim 1, lines 9-10 and in claim 15, lines 11-12. This recitation is directed to an intended outcome of the physical association of the electrochemical material with the support.
“.....to generate a virtual dipole length larger than an actual dipole length defined by the first and the second electrochemical materials” in claim 1 lines 13-14 and in claim 15, lines 14-15 This recitation is directed to an intended outcome of the association of the membrane with the support.
In claim 2, the recitation that the control circuit “controls” the voltage between the first material and the second material is interpreted as a control circuit capable of controlling a voltage. Applicant’s specification at page 5, lines 12-15 describes the “control circuit” as a device that can be programmed to perform functions. Therefore the recitation that the “control circuit controls a voltage between the first material and the second material” is interpreted, in light of the Specification, as a computer-implemented limitation. The control circuit capable of performing the recited functions of controlling the voltage between the first material and the second material is not considered as limited to a specific structure and, any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
“.....wherein the potential difference provides power for communication” in claim 3, lines 4-5. This recitation is directed to an intended use of the potential power.
“.....wherein the membrane releases the active agent in a phase manner” in claim 13. This recitation is directed to a description of how an active agent is released.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A. Claims 1, 5, 10, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 11, 13 and 16 of U.S. Patent No. 10,588,544 to Hafezi.
Claims 1 and 15 recite a system (claim 15) comprising an event marker (claims 1 and 15) wherein the event marker comprises  a support, a control circuit, a first and a second electrochemical materials and a membrane physically associated with the support and positioned between the first and the second electrochemical materials to generate a dipole. It is clear that all the elements of claim 1 are found in claim 1 of the ‘544 patent and, it is clear that all the elements of claim 15 are found in claim 16 of the ‘544 patent.  The difference between claims 1 and 15  of the application and claims 1 and 16 of the ‘544 patent is that the patent claims include other elements. Claim 1 of the patent recites additional characteristics of the support, specifies the positioning of the first and the second electrochemical material on the support, recites additional attributes of the membrane and additional functional limitations of the control circuit. Claim 16 of the patent recites the additional element of an active agent, and recites additional characteristics of the support, specifies the positioning of the first and the second electrochemical material on the support, recites additional attributes of the membrane and additional functional limitations of the control circuit. Thus, the invention of claims 1 and 16 of the ‘544 In Re Goodman, 29 USPQ2d 2011(Fed. Cir. 1993). Since claims 1 and 15 are anticipated by claims 1 and 16 of the ‘544 patent, claims 1 and 15 are not patentably distinct from claims 1 and 16. As per claims 5, 10, 11 and 14 these claims recite identical limitation to claims 6, 10, 11 and 13 of the ‘544 patent.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 11-14 and claim 15, lines 12-15 recite: “a membrane physically associated to the support and positioned relative to the first electrochemical and second electrochemical materials to generate a virtual dipole length larger than an actual dipole length defined by the first and the second electrochemical materials” .
A membrane per se cannot generate a length. The definition of the term “length” within the context of the claims is a measurement or extent of something from end to end. There is no recitation in the claim for a virtual dipole and for an actual dipole. As such, the claim is unclear as to as to what is the element of the claimed device and the claimed system for which a length is “generated” or provided. Applicant’s Specification at page 9, lines 30-35 describes:
“While the length of the virtual dipole provided by the membrane may vary, in certain instances the length of the virtual dipole is two or more times, 

If the Applicant’s intention is to claim that an actual dipole with a length is defined between the first and the second electrochemical materials (transmission elements) and that, the membrane generates a virtual dipole with a length larger than the length of the actual dipole, the claims should be amended accordingly. Clarification is requested.
For the purpose of examination, prior art teaching or suggesting device comprising a two electrochemical materials between which a dipole with a length is generated and further comprising a membrane which defined the length of the dipole will be interpreted as meeting the claimed limitation.
In claim 4, there is lack of antecedent basis in the claim for “the edge of the first and second electrochemical materials”. There is no recitation in claim 1, from which claim 4 depends, for an edge of the first and the second electrochemical materials. The Examiner suggests amending the claim to recite “an edge of the first and second electrochemical materials”. Clarification is requested.
Claims 7 and 18 recite: “The highly reliable ingestible event marker of Claim 1 (of claim 15) further comprising at least one of a non-active agent salt, an anti-foaming agent, a micro-environment modification agent and a soluble component having a weight equal or greater to 1090% of the overall weight of the highly reliable event marker”.
Firstly, there is lack of antecedent basis in the claim for “the overall weight of the highly reliable event maker”. Neither claim 11 nor claim 15, from which claims 7 and 18 depend respectively, recite that the event marker has an “overall weight” nor they recite that the device has a weight. Secondly, clarification is requested as to whether that recitation of “having a weight equal or greater to 90% of the overall weight of the highly reliable event marker” applies to the soluble component only or, whether it applies to the non-active agent salt, the anti-foaming agent and the  micro-environment modification agent as well. For the purpose of the foregoing analysis  the recitation of “having a weight equal or as pertaining to the soluble component only. The dictionary meaning of the term weight is a body's relative mass or the quantity of matter contained by it. As such, the recitation of a soluble component that “has a weight” which is comparable to the “weight” of a device (highly reliable event marker) is unclear as to whether it is the molecular weight or, the mass or, other metric of “weight” of the soluble component that is comparable to the mass or quantity of matter (weight) contained in the device. The Applicant’s Specification at pg. 28, lines 25-32 describes the following:
Balanced Soluble/Insoluble Components
In some instances, IEM compositions of the invention are those in which
the water insoluble and water soluble components of the vehicle are present in a
ratio that is selected to provide for desired characteristics, such as dissolution of
the vehicle, operations of the IEM, and the like. In some instances, the fraction of
30 water insoluble components in the vehicle may range from 0.01 to 1, such as 0.1
to 0.9 and including 0.5 to 0.8. In some instances, the ingestible event marker
has a fraction of soluble components up to 90% by weight.

If the Applicant’s intention is to set forth that the ingestible event marker comprises a fraction of soluble components up to 90% by weight, the claim should be amended accordingly. Clarification is requested.
For examination purposes prior art teaching or suggesting an ingestible event marker comprising at least one of a non-active agent salt, an anti-foaming agent, a micro-environment modification agent and a soluble component or an ingestible event marker comprising a fraction of soluble components which constitute 90% by weight of the ingestible event marker will be interpreted as meeting the claimed limitation.
Claim 10 recites: “The highly reliable ingestible event marker of Claim 1 further comprising adding a water-swellable component non-centrically associated with the membrane”.

Claim 13 recites: “...wherein the membrane releases the active agent in a phased manner”. Neither claim 1 nor claim 11, from which claim 13 depends, recite that an active agent is associated with the membrane. Therefore it is unclear what is being released from the membrane. It is noted herein that claim 12 recites that the active agent is physically associated with the member. The Examiner suggests amending claim 13 to depend from claim 12. Clarification is requested.
Claim 14 recites: “.....wherein the active agent comprises at least one fluid passageway”.  Applicant’s Specification at page 15, lines 15-20 defines the term active agent as synonymous to a drug or a compound or mixture which produces a physiological response. The Specification at page 22, lines 15-30 in reference to figure 7 describes the “fluid passageway” as a channel that provides access of fluid. As such, the broadest most reasonable interpretation of the claim in light of the Specification is that it requires a drug or compound with a channel that provided access of fluid. Clarification is requested as to whether the claim requires that the drug be molded or casted in a specific manner to define a channel or, whether the claim requires a drug (active agent) with a specific physical property (solubility, porosity, or the like) to provide a channel or channels for “passage” of fluid. 
For examination purposes prior art teaching or suggesting an ingestible event marker comprising a fluid passageway will be interpreted as meeting the claimed limitation.
Claims 2-3, 5-6, 8-9, 11-12, 16-17, 19 and 20 are rejected for depending on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A. Claims 1-4, 6-8, 11-20 are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by US 5,925,030 to Gross. 
Gross teaches an orally administrable delivery device for the delivery of an active ingredient to the gastrointestinal tract (col. 1, lines 5-8).
With regard to claims 1 and 15, Gross teaches a system comprising a highly reliable event marker (as in claim 15) and a highly reliable event marker (as in claim 1), the event marker comprising: 
a support; 
a control circuit physically associated with the support to control the highly reliable event marker (as in claims 1 and 15) (col. 1, lines 5-10; col. 2, lines 65-67; col. 6, lines 30-35; col. 7, lines 25-30; Figure 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



a first electrochemical material physically associated with the support and electrically coupled to the control circuit;
a second electrochemical material electrically coupled to the control circuit and physically associated with the support at a location different from the location of the first material, such that the first and second electrochemical materials are electrically isolated from each other (as in claims 1 and 15)  (col. 2, lines 45-60; col. 7, lines 1-10; Figures 1 and 2).
a membrane physically associated with the support and positioned relative to the first electrochemical material and second electrochemical materials to produce a virtual dipole length larger than an actual dipole length defined by the first and the second electrochemical materials (as in claims 1 and 15)  (col. 7, lines 15-20; Figures 1 and 2). A potential difference is set-up as a result of the differing half-cell potentials of the two electrodes which leads to a flow of current . Thus, a dipole with a length is produced between the two distinct electrochemical materials (cathode and anode). As shown in figure 2, the membrane (housing) is positioned relative to  the first and second electrochemical materials. The length of the membrane (element 12 in Figure 1) is larger than the electrodes and therefore the dipole has a length defined by the membrane. 
With regard to claim 2, see Gross at col. 2, lines 10-15 and lines 65-67 and col. 3, lines 1-10. The control circuit controls the generation of gas by varying the current flowing between the two electrodes. As such, the control circuit is capable of controlling the potential between two electrodes.
With regard to claim 3, see Gross at col. 4, lines 20-60 and col. 7, lines 1-25.
With regard to claims 4, 8, 19 and 20 see Figure 1 in Gross. The membrane (housing) has curved edges that extend beyond the edges of the electrochemical materials.
With regard to claim 6, see Gross at col. 6, lines 45-65; col. 7, lines 25-30 and Figures 1 and 2. The device includes a gas generation chamber which is activated when the device is swallowed and is controlled by controlled through the generation of gas.
With regard to claims 7 and 18, see Gross at col. 6, lines 1-10 and 50-53. The drug delivery chamber (element 13 in Figure 1) is filled with at least one active ingredient including those listed in col 6, lines 1-10. The cavity of the drug delivery chamber is at least 90% of the device, therefore its contents are at least 90% of the weight of the device.
With regard to claims 11 and 16, see Gross at col. 6, lines 1-10 and 50-55. The drug delivery chamber is filled with the active ingredient and therefore, the active agent is “associated” with the device.
With regard to claims 12 and 17, see Gross at col. 2, lines 45-65, col. 7, lines 1-20 and Figures 1-2. The drug delivery chamber, which is defined by the membrane, houses the pharmaceutical composition and therefore is “physically” associated with the active agent.
With regard to claim 13, see Gross at col. 2, lines 25-40.
With regard to claim 14, see Gross at col. 2, lines 19-23, col. 6, lines 35-40 and Figure 3. The device includes an orifice (element 15 in Figure ) through which a drug-containing liquid is expelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
B. Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,925,030 to Gross as applied to claim 1 in further view of US 4,055,178 to Harrigan.
Gross teaches an oral drug delivery device embodied as a tablet or pill comprising a core with a pharmaceutical composition surrounded by a membrane and a control circuit. The device is configured to control the release of the pharmaceutical agent.
Gross does not teach that the device comprises a weight non-centrically associated with the membrane (as in claim 9).
 Harrigan teaches drug delivery device comprising a weighted means or member affixed to the drug delivery member.  The drug delivery device includes a drug delivery member which is a hollow cavity in which the drug is located. The stomach fluids enter the drug delivery device whether the drug is dissolved and allowed to exit through an aperture(col. 7, lines 40-45 and 60-65; Figure 16).
Gross and Harrigan are directed to drug delivery devices comprising a cavity filled with a drug and, which require entrance of the gastric fluid into the cavity for said drug to be delivered.
Thus, Gross and Harrigan are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Gross with Harrigan. One would have been motivated to do so and had a reasonable expectation of success in doing so because Harrigan teaches that an advantage affixing a weight to the drug delivery device is that it enables the device to sink in the stomach fluids and to settle on the stomach floor thereby facilitating the entrance of stomach fluid into the device (col. 7, lines 60-67). This aspect is of relevance to Gross who is directed to a device which requires the entrance of stomach fluid into the device for its operation. An additional advantage is 
Claims 5 and 10, as currently amended appear to be  free of art under 35 USC 102 and 35 USC 103 because the prior art in the field of intraday transmitters and drug delivery devices does not teach or fairly suggest an event marker comprising a membrane associated with a support and positioned relative to a first and a second electrochemical materials, wherein the membrane comprises at least one of multiple coatings and multiple layers (as in claim 5) or, a water-swellable component non-centrically associated with the membrane (as in claim 10).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0008714 to Rizwan; 2011/0128198 to Sabban; 2010/0191055 to Minai.
Aydin, N. and  Arslan, T.; “Review of Communication Systems for Ingestible Miniaturized Integrated Sensor Microsystems” (2009) In Proceedings of the 2009 Advanced Technologies for Enhanced Quality of Life (AT-EQUAL ’09). IEEE Computer Society, Washington, DC, USA, 91–95.
Izdebski, P. M. et al.; "Conformal Ingestible Capsule Antenna: A Novel Chandelier Meandered Design," in IEEE Transactions on Antennas and Propagation, vol. 57, no. 4, pp. 900-909, April 2009.
Watson, B. W. et al; “ pH profile of gut as measured by radiotelemetry capsule”. Br Med J 1972; 2 :104.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/
Examiner, Art Unit 1631          
                                                                                                                                                                                /Lori A. Clow/Primary Examiner, Art Unit 1631